Appellant was convicted of seduction, and fined in the sum of $200. The conviction occurred on June 1, 1893. His application to the county judge to be hired out as a county convict having been refused, he appeals to this court to be released from imprisonment under the writ of habeas corpus. His application shows by its averments that he is legally restrained of his liberty by virtue of the judgment of the District Court of Johnson County. The judgment has not been satisfied in any manner, and the writ of habeas corpus does not lie as a means of forcing the county judge to hire him out for the purpose of paying his fine. When he has remained in custody a sufficient length of time, under the law, to satisfy the amount of the judgment, the writ of habeas corpus will lie for the purpose of inquiring into his further detention. Whether the conviction was for felony or not, the punishment assessed is only a *Page 275 
pecuniary fine, and his detention can not be prolonged indefinitely. He has only been confined since June 1. Code Crim. Proc., arts. 807, 813-816. Because the petition shows that appellant is legally held in custody, the application for the writ of habeas corpus is refused.
Application refused.
Judges all present and concurring.